Citation Nr: 1236595	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-02 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for squamous-cell carcinoma of the left foot.

2.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with hypertension and nephropathy. 

3.  Entitlement to an initial disability rating for bilateral hearing loss in excess of zero percent. 

4.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 6, 2010 and in excess of 50 percent since May 6, 2010. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant (the Veteran) is represented by: Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Portland, Oregon, which assigned an initial rating for hearing loss of zero percent; from a July 2008 rating decision of the RO, which denied an increased rating for diabetes mellitus with hypertension and nephropathy in excess of 20 percent; from a March 2009 rating decision of the RO, which assigned an initial rating for PTSD of 30 percent; from a December 2009 rating decision of the RO, which denied service connection for squamous-cell carcinoma of the left foot; and from a March 2010 rating decision of the RO, which denied TDIU.

In December 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in Portland, Oregon.  The file was held open for 60 days following the hearing to afford the Veteran an opportunity to submit additional evidence.  A transcript of the hearing is associated with the claims file.


The issue of TDIU entitlement is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues decided herein has been accomplished.

2.  Although the Veteran is presumed to have been exposed to herbicides in service, squamous-cell carcinoma is not an herbicide-presumptive disease.

3.  Symptoms of squamous-cell carcinoma of the left foot were not chronic in service.

4.  Symptoms of squamous-cell carcinoma of the left foot have not been continuous since service separation.

5.  Squamous-cell carcinoma of the left foot is not related to service.

6.  During the entire period on appeal, the Veteran's diabetes mellitus has been manifested by the requirement of insulin and restricted diet, but not regulation of activities.  

7.  During the entire period on appeal, the Veteran's hypertension associated with diabetes mellitus was manifested by diastolic pressure that is not predominantly 100 or more, and systolic pressure that is not predominantly 160 or more.  

8.  During the entire period on appeal, the Veteran's nephropathy associated with diabetes mellitus has been manifested by urinary frequency with daytime voiding interval between two and three hours.  

9.  During the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by no worse than level I hearing in the right ear and no worse than level VIII hearing in the left ear.  

10.  During the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

11.  Total occupational and social impairment due to PTSD has not been shown or more nearly approximated than occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, during any period.  


CONCLUSIONS OF LAW

1.  Squamous-cell carcinoma of the left foot was not incurred in service, including herbicide exposure in service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for an increased disability rating higher than 20 percent for diabetes mellitus have not been met for any period; the criteria for a separate compensable rating for hypertension associated with diabetes mellitus are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.104 (Diagnostic Code 7101), 4.119 (Diagnostic Code 7913) (2011).

3.  The criteria for a separate 10 percent rating for nephropathy associated with diabetes mellitus are met for the entire period on appeal; the criteria for a rating in excess of 10 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7502 (2011).

4.  The criteria for an initial disability rating in excess of zero percent for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85 (Diagnostic Code 6100) 4.86 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD are met for the entire initial rating period; the criteria for a disability rating in excess of 70 percent are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeals for higher initial ratings for PTSD and hearing loss, because they arise from the Veteran's disagreement with the initial evaluations, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 
8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

Regarding the other claims, in a November 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for squamous cell carcinoma of the left foot, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In a May 2008 letter, the RO provided similar notice regarding an increased rating for diabetes mellitus.  The RO also provided additional information regarding disability ratings and the criteria applicable to the increased rating claim for diabetes mellitus in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the December 2011 Board hearing, the Veteran was asked to describe any worsening of his PTSD, including questions as to specific symptoms, hearing loss, including specific questions as to worsening during the last year, and diabetes mellitus symptoms, and testimony was elicited concerning symptoms directly pertinent to the rating criteria.  In particular, the Veterans Law Judge told the Veteran and representative that a 40 percent rating for diabetes requires evidence that the diabetes causes regulation of activities, and asked the Veteran specific questions regarding potential evidence of regulation of activities, or whether diabetic complications had worsened, and explained that such complications could be separately rated if they become separately compensable.  Regarding service connection for squamous-cell carcinoma, the Veterans Law Judge explained the probable need for a medical opinion on the question of nexus to service, and advised the Veteran that he could also obtain and submit such a written nexus opinion showing a relationship of squamous-cell carcinoma to Agent Orange exposure in service, and that such opinion would help his claim for service connection.  In addition, testimony was elicited concerning the initial appearance and diagnosis of the disease.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and available private treatment records, and the Veteran's written assertions and personal hearing testimony, as well as written affidavits submitted on his behalf by friends and family members.  The Veteran identified primarily VA treatment for his PTSD, hearing loss, and diabetes mellitus; however, private treatment records from Dr. R.B and Dr. S.G. were requested and obtained or submitted directly by the Veteran.  Following the December 2011 Board hearing, the record was held open for 60 days so that the Veteran could submit additional evidence.  To date, no additional evidence has been received.  

In addition, the Veteran was afforded several VA examinations as to the manifestations and severity of PTSD.  In particular, the Board finds that the July 2011 examination was adequate to evaluate his PTSD because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover findings were made that are applicable to the rating schedule.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Veteran was also provided with VA audiological examinations in July 2007, June 2009, and February 2011.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the CAVC held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, as will be addressed in more detail below, the functional effects were addressed by each examiner.  

The Veteran was provided a VA examination to evaluate his diabetes mellitus in February 2011.  This examination was adequate to evaluate his diabetes mellitus in that it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner included findings pertinent to the rating criteria.  

Regarding service connection for squamous-cell carcinoma of the left foot, the Board obtained a specialist's opinion as to nexus in May 2012.  This opinion is adequate, as it is based on a review of the evidence and is supported by a rationale that is consistent with the record.  

The Board acknowledges testimony of the Veteran that his PTSD has gotten worse since the most recent examination; however, as will be discussed in more detail below, the symptoms described by the Veteran are entirely contemplated in the increased 70 percent rating assigned herein, and do not suggest evidence of total occupational and social impairment as required for a 100 percent rating.  For this reason, the Board finds that any worsening of symptoms is still well within the degree of occupational and social impairment contemplated by the 70 percent rating criteria, as well as the symptoms contemplated by a 70 percent disability rating; in sum, the evidence does not in fact show worsening beyond the 70 percent criteria.  Any more recent VA examination than February 2011 would merely review the VA treatment records, the Veteran's history, complaints, reports of occupational and social impairment and symptoms as recent as December 2011 (hearing testimony), and other evidence of record (psychologist statement and several lay statements) received in December 2011 that shows not greater than 70 percent criteria for the service-connected PTSD, so would not reveal criteria consistent with 100 percent schedular rating.  

Regarding hearing impairment, the Veteran testified that his symptoms have worsened since the most recent examination; however, the principal symptomatology described by the Veteran was ringing in his ears.  The Veteran is service connected for tinnitus and is separately rated for tinnitus, so that issue is not on appeal.  He also described that he must listen to the television with the volume so loud that it disturbs others; however, this is not significantly different symptomatology than was described by the Veteran on previous examinations; therefore, while the Veteran stated the his ability to hear had worsened, the specific description of difficulties does not in fact reflect worsening of symptoms of hearing loss.  For this reason, based on the Veteran's description of his symptoms, the Board finds that a new VA audiology examination is not necessary to decide the issue of initial rating for bilateral hearing loss.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran does not contend that his squamous-cell carcinoma of the left foot is related to combat.  It is acknowledged that he was exposed to herbicides while serving in Vietnam, and this is his only contention regarding causation of the squamous-cell carcinoma.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection for Squamous-Cell Carcinoma

The Veteran asserts that he incurred squamous-cell carcinoma of the left foot as a result of exposure to herbicide agents in Vietnam.  The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

In this case, while the Veteran is presumed to have been exposed to herbicides during service in Vietnam, squamous-cell carcinoma is not an herbicide-presumptive disease.  Accordingly, the presumptions regarding herbicide exposure are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

In Combee v. Brown, the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  As such, the Board must not only determine whether this Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must also determine whether squamous-cell carcinoma of the left foot is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

After a review of all of the evidence in this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain squamous-cell carcinoma of the left foot in service, that symptoms of squamous-cell carcinoma of the left foot were not chronic in service, and that symptoms of squamous-cell carcinoma of the left foot have not been continuous since service separation.  While the evidence shows that the Veteran was in Vietnam, so is presumed to have been exposed to herbicides during service, the evidence shows no other relevant injury or disease, including of the left foot, in service.  Service treatment records contain no pertinent findings.  Clinical findings at service separation in January 1969 were normal.  The only findings for the feet related to very mild pes planus.  The skin was clinically normal.  On the report of medical history at service separation in January 1969, the Veteran reported no history of cancer, no history of skin diseases, and no history of foot trouble.  

The Veteran does not contend that he was diagnosed with squamous-cell carcinoma of the left foot in service, or that symptoms of squamous-cell carcinoma of the left foot were noted in service, or for many years after service.  His contentions relate to post-service onset that he believes is related to in-service herbicide exposure.  The Veteran testified that he was first diagnosed with squamous-cell carcinoma years after service in November 2009, but that it had probably been present for a year before that.  Thus, the Board's decision turns on whether the evidence substantiates a relationship between squamous-cell carcinoma and presumed herbicide exposure in service notwithstanding the lack of chronic symptoms in service or continuity of symptomatology after service.  

The Board finds that the weight of the evidence demonstrates that the Veteran's squamous-cell carcinoma of the left foot is not related to service.  The Board obtained an opinion from a VA specialist in May 2012.  The specialist noted that, other than porphyria cutanea tarda and chloracne, there are no skin conditions recognized as being associated with herbicides or Agent Orange.  The specialist also noted that squamous cell carcinoma is the second most common type of skin malignancy, second only to basal cell carcinoma.  It is so common that every year a hundred or so of these tumors are treated at the Long Beach VA.  They can occur at any age, but the frequency does increase with age.  An abundance of epidemic data shows that squamous cell carcinomas are induced by chronic long term sun exposure, the use of tanning beds, and some viral infections.  The specialist opined, after having reviewed the Veteran's medical records, and having applied his knowledge of squamous cell carcinoma to the case, that it is most unlikely (less likely than not) that the squamous cell carcinoma of the Veteran's left foot is related to the exposure of herbicide or Agent Orange in the service.  The rationale is that squamous cell carcinoma is not induced by herbicide or Agent Orange exposure.  Rather, it is solar exposure, integrated over decades, which causes the overwhelming majority of this cancer.  

The facts relied upon by the VA specialist are accurate and are not in dispute.  Squamous-cell carcinoma of the left foot is not presumed to be associated with herbicide exposure and was not noted in service or until many years thereafter.  For this reason, the Board finds that the opinion of the VA specialist is more persuasive on the question of nexus.  

While the Veteran believes his squamous-cell carcinoma of the left foot is related to service, establishing such a relationship is not a matter for lay observation, but requires medical knowledge.  Regarding the Veteran's statements as to the cause of the current squamous cell cancer, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's squamous cell cancer involves a complex medical etiological question because it deals with the origin and progression of the Veteran's squamous cell cancer, and because an internal and complex disease process such as cancer is diagnosed primarily on clinical findings or comprehensive testing, even though it manifests in some observable symptoms that may also be symptomatic of other diseases.  The Veteran is competent to relate visible symptoms of cancer that he experienced at any time, but is not competent to opine on whether there is a link between the current squamous cell cancer and active service, including to the exposure to herbicides in Vietnam, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  

In sum, squamous-cell carcinoma of the left foot was not diagnosed in service, symptoms of squamous-cell carcinoma of the left foot were not chronic in service, symptoms of squamous-cell carcinoma of the left foot were not continuous after service, and squamous-cell carcinoma of the left foot is not related to service.  Accordingly, the Board finds that service connection for squamous-cell carcinoma of the left foot is not warranted.  In making each finding, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against chronic symptoms in service, continuous symptoms after service, or relationship to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; Cartright, 2 Vet. App. at 25. 

The Board has reviewed all the evidence, lay and medical, in the Veteran's claims folder, especially in regard to the symptoms and impairments that the Veteran is competent to report.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis of Rating for Diabetes Mellitus

In the May 2005 rating decision, the RO granted service connection and assigned an initial 10 percent rating for diabetes mellitus with nephropathy and hypertension, pursuant to Diagnostic Code 7913, effective July 29, 2004.  The October 2006 rating decision subsequently granted a higher rating of 20 percent, effective May 9, 2006.  The current appeal arises from a claim for increase received at the RO on March 27, 2008.  In a May 2011 rating decision, separate disability ratings were established for peripheral neuropathy of the right and left lower extremities, associated with diabetes mellitus.  

Under Diagnostic Code 7913, a 100 percent rating is available for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is available for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is available for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 20 percent rating is currently assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119. 

Thus to warrant a rating higher than 20 percent, the evidence would have to demonstrate the requirement of insulin, restricted diet, and regulation of activities.  There is essentially no dispute regarding the first two criteria.  The Veteran has testified that he is prescribed Metformin twice a day for diabetes mellitus, and that he has to watch his diet.  A March 2007 VA outpatient note reveals that the Veteran was watching his sugar intake.  The report of VA examination in February 2011 reveals the examiner's notation that the Veteran had been advised regarding a low carbohydrate diet.  The examiner also noted that the Veteran is prescribed Metformin for diabetes mellitus control.  

Regarding restriction of activities, at the Board hearing, when asked whether there are any activities that the doctor has told him not to do because of diabetes, the Veteran answered "no."  When asked whether there are any activities that cause a diabetic-related problem, like strenuous activity, the Veteran answered, "no."  The Veteran testified that he could walk a mile.  Similarly, the February 2011 VA examiner found that there would be no restriction on activities due to diabetes mellitus, and noted that the Veteran reported that his diabetes does not affect occupational function or daily activities. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no requirement of regulation of activities due to diabetes mellitus.  As the criteria are stated in the conjunctive, each criterion for a 40 percent rating must be met in order to warrant that rating.  See Melson v. Derwinski, 1 Vet. App.334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App.95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Accordingly, the criteria for a 40 percent rating are not met.  

Regarding entitlement to a rating higher than 40 percent, the Board finds that such a rating is not warranted as the criterion "episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider" is not met at any time pertinent to this appeal.  The February 2011 examiner noted that the Veteran reported no problems with ketoacidosis or hypoglycemic reactions.  There does not appear to be any dispute on this point.  Moreover, as the criteria under Diagnostic Code 7913 are progressive, each criterion for the 60 percent level must be met if a veteran is to establish entitlement to a rating at the 60 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  For this reason, a rating at the 60 percent level is also not warranted.  

The Board acknowledges that hypertension and nephropathy are components of the service-connected disability, and the Board has considered whether either would be compensable if separately rated.  

Whether Separate Rating for Hypertension

Regarding hypertension, to warrant a 10 percent rating, the evidence would have to show that diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with requirement of continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The blood pressure readings recorded during the period on appeal are as follows: 

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Mar 08
161/
94
Nov 10
120/
70
Mar 08
170/
100
Dec 10
130/
70
Nov 09
138/
80
Feb 11
122/
60
Jan 10
138/
80
Feb 11
116/
68
Jan 10
140/
80
Feb 11
116/
66
May 10
120/
60
Feb 11
114/
66
May 10
112/
72





Thus, while the Veteran does require medication for control of his blood pressure, and there is a single diastolic reading of 100, it cannot be said that the predominant diastolic reading is 100 or more, or that the predominant systolic reading is 160 or more, as required for a separate 10 percent rating for hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101. 


Separate Rating for Nephropathy

Regarding nephropathy, the only symptom associated with the condition appears to be urinary frequency and urgency, as reported on VA diabetes mellitus and genitourinary examinations in February 2011.  

Under 38 C.F.R. § 4.115a, urinary frequency is rated based on the following criteria: for a 10 percent rating on the basis of urinary frequency, the evidence would have to show a daytime voiding interval between two and three hours, or awakening to void two times per night.  For a 20 percent rating, the evidence would have to show a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  For a 40 percent rating (maximum), the evidence would have to show a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

The Board finds that, based on the symptoms reported, a separate 10 percent rating is warranted on the basis of urinary frequency with a daytime voiding interval between two and three hours.  38 C.F.R. § 4.115a.  The Veteran reported to the February 2011 diabetes mellitus examiner significant urinary frequency "at least ten times a day" but zero to one time per night, and that this had been going on for an estimated six to eight months.  He also reported urinary urgency.  He reported that in the prior six months he had three episodes of very significant urinary incontinence, but he has never worn a pad.  The examiner attributed these symptoms to nephropathy.  

As the Veteran's daytime voiding interval is not between one and two hours, and as he does not awaken to void three or four times per night, a rating in excess of 10 percent is not warranted for any period.  Also, as noted, the Veteran does not wear absorbent pads, and his reported interval of incontinence of three episodes over six months does not meet the requirements for the minimum 20 percent rating for voiding dysfunction, which requires the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a. 

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 20 percent for diabetes mellitus.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of Rating for Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. §§ 4.85.  

Provisions for evaluating exceptional patterns of hearing impairment are as follows: When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In the August 2007 rating decision, the RO granted service connection and assigned an initial zero percent rating for bilateral hearing loss, pursuant to Diagnostic Code 6100, effective March 29, 2007.  


A VA audiology examination in July 2007 reveals Hertz thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
45
LEFT
40
45
70
70
85

The Hertz average for the right ear was 28; the Hertz average for the left ear was 68.  Speech recognition was 92 percent in the right ear and 92 percent in the left ear.

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level II in the left ear.  See 38 C.F.R. §§ 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level II in the poorer ear results in a zero percent rating.

A VA audiology examination in June 2009 reveals Hertz thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
45
LEFT
30
45
70
70
85

The Hertz average for the right ear was 23; the Hertz average for the left ear was 68.  Speech recognition was 92 percent in the right ear and 50 percent in the left ear.

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level VIII in the left ear.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level VIII in the poorer ear results in a zero percent rating.

A VA audiology examination in February 2011 reveals Hertz thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
55
LEFT
40
50
75
75
85

The Hertz average for the right ear was 31; the Hertz average for the left ear was 71.  Speech recognition was 96 percent in the right ear and 66 percent in the left ear.  

Applying these values to the rating criteria results in a numeric designation of level I in the right ear and level VII in the left ear.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a zero percent rating.  That is, the combination of level I in the better ear with level VII in the poorer ear results in a zero percent rating.

A private audiology examination in January 2008 reveals Hertz thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
5
35
LEFT
20
30
60
65
65

The Hertz average for the right ear was 15; the Hertz average for the left ear was 55.  Speech recognition was not recorded.  


A private audiology examination in June 2009 reveals Hertz thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
35
LEFT
20
35
60
65
65

The Hertz average for the right ear was 20; the Hertz average for the left ear was 56.  Speech recognition was not recorded.  

As noted above, each examiner specifically addressed the functional effects caused by the Veteran's hearing loss disability.  The July 2007 examiner noted the Veteran's situations of greatest difficulty as the telephone, television, and crowds.  The June 2009 VA examiner noted that the Veteran's situations of greatest difficulty were that he needs to get very near the source of sound to hear it, as it is difficult to hear voices behind him, is difficult to hear clearly in noisy environments, and he has trouble hearing over the phone.  He stated that he has to listen to the television so that it is too loud for others.  The February 2011 VA examiner noted that that the Veteran reported trouble listening to people and to the television, and that he is not able to tell if the sound is from the right or left side when he wears his hearing aid.  

The Board notes that the CAVC's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the CAVC noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  In this case, the Board finds that the examiners' descriptions of functional effects are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  This will be addressed below.

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of zero percent for bilateral hearing loss for any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of Rating for PTSD

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the VA Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App.128 (1997).  See Mauerhan v. Principi, 16 Vet. App.436, 442 (1992).  The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In the March 2009 rating decision, the RO granted service connection and assigned an initial 30 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective January 11, 2005.  In a June 2010 rating decision, the RO granted a higher rating of 50 percent, effective May 6, 2010, thus establishing a staged initial rating.  

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." 

After a review of all the evidence, including the Veteran's testimony and written statements, the Board concludes that, while all of the criteria for a 70 percent disability rating are not demonstrated, those criteria are more nearly approximated than those for the current 30 percent rating prior to May 6, 2010, and the 50 percent rating in effect since May 6, 2010.  During the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The Board finds it particularly significant that the Veteran's treating VA psychologist wrote similarly-worded letters in June 2009, June 2010, and December 2011, specifically addressing his symptomatology in the context of the rating criteria.  The psychologist reported that he has known the Veteran since he began receiving therapy in 2005.  The psychologist wrote that during this period the Veteran has continued to present with occupational and social deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  These are the specific criteria for a 70 percent rating.  The treating psychologist also reported that the Veteran has demonstrated acute irritability and struggles with intrusive thoughts, that he continues to struggle with rituals of obsession, intermittently illogical speech, panic attacks, depression, and impaired impulse control, and these symptoms significantly weaken his ability to manage and organize his day.  The psychologist assessed that one of the Veteran's biggest challenges, according to the psychologist, is unprovoked irritability and outbursts of anger, as well as poor orientation to time and occasional flashbacks.  According to the psychologist, the Veteran's ability to manage stress associated with an everyday work-like environment is poor.  He struggles with isolation, avoidance, and psychic numbing.  His ability to make friends and maintain healthy relationships is also poor.  

The findings of the VA treating psychologist are persuasive as to entitlement to a 70 percent rating as his exposure to the Veteran spans the period on appeal and is apparently quite frequent, as the Veteran has attended regular individual and group sessions with the psychologist.  The notes of a December 2005 session reveal that the notation that the Veteran's quality of life has been seriously affected by traumata he experienced in Vietnam.  His mental status reveals a person who has cognitive slippage in the form of flashbacks, paranoia, and intrusive thoughts.  He has chronic irritability and routinely demonstrates moderate to severe impairments in "most areas of activities of daily living such as hygiene, family relations, work, judgment, mood, and thinking."  Again, this relates back to the criteria for a 70 percent rating, which contemplate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  According to the psychologist, the Veteran struggles with isolation and detachment issues.  Keeping and maintaining friendships is a strong challenge for him.  In the psychologist's opinion, the Veteran has a "severe case of PTSD."  This was found to be chronic and to severely affect the quality of his life.  

Also supportive of the Board's finding that a 70 percent rating is more nearly approximated is the fact that the Veteran has reported suicidal ideation throughout the period on appeal.  Suicidal ideation is the type and degree of symptomatology that is characteristic of a 70 percent rating.  The Veteran reported to the March 2009 VA examiner that he experiences suicidal ideation and had a plan to shoot himself with a .357 magnum.  The Veteran reported that such ideation occurred as recently as three months prior to the examination.  Similarly, in March 2010, the Veteran reported suicidal ideation.  The Veteran also reported to the July 2011 VA examiner that he experienced ongoing suicidal thoughts.  He reported that he had recently put a gun in his hand and thought about suicide.  He reported that he sometimes thinks he would be better off, but what prevents him is his grandchildren.  

In addition to suicidal ideation, other symptom examples of the 70 percent level are shown.  The March 2010 VA examiner reported that there was obsessive or ritualistic behavior.  This was described as the Veteran sleeping with doors locked, and a gun on the nightstand.  She also reported that there was suicidal and homicidal intent, and that the Veteran considers killing people and has significant road rage.  She described the Veteran as seething and rigid during the interview.  The examiner noted that the Veteran demonstrates functional impairment in employment, responsibilities of self-care, family role functioning, social and interpersonal relationships and leisure pursuits.  Again, this appears to map the criteria for a 70 percent rating.  In addition, the examiner described inappropriate behavior as his being nonresponsive and answering only briefly to all questions during the interview.  

The July 2011 VA examiner noted that there was obsessive or ritualistic behavior.  The Veteran informed the VA examiner that he has to have his day go a certain way.  If it does not, he will get in his truck and look for something to shoot.  The Veteran reported that he has a panic attack every morning when he eats breakfast.  The food will get stuck in his throat, and he will have to sit and wait for it to clear.  

The Board acknowledges that there is evidence that weighs against assignment of higher ratings than currently assigned.  The Veteran's GAF scores have generally ranged from 50 to 65.  As set out above, this is consistent with mild to serious symptoms.  The March 2009 VA examiner found mild occupational and social impairment.  The July 2011 examiner specifically found that PTSD signs and symptoms do not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  

To the extent of any conflict between the findings of the VA treating psychologist and the July 2011 examiner, the Board notes that, unlike the July 2011 examiner, who saw the Veteran on only one occasion, the treating VA psychologist saw the Veteran during weekly individual and group therapy sessions which span the entire period on appeal.  Indeed, the March 2009 VA examiner noted that the Veteran has not gone into details of his experiences except with the VA treating psychologist.  This further underscores an assertion of the March 2010 VA examiner that the Veteran was withholding symptoms from other examiners.  According to the March 2010 examiner, the Veteran did not appear to be exaggerating symptoms, but rather holding them in.  Accordingly, the Board finds the opinion of the treating VA psychologist to be the most persuasive on the question of the Veteran's overall level of impairment due to PTSD.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted throughout the period on appeal.  

The Board has considered whether a 100 percent rating is warranted during any portion of the period on appeal.  A 100 percent rating contemplates total occupational and social impairment.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is not total occupational and social impairment in this case.  With reference to the criteria listed above, the evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130. 

The Board acknowledges that the March 2010 examiner did describe inappropriate behavior, but this was described as the Veteran's refusal to provide more than short answers to questions asked during the interview.  This does not appear to be the type and degree of symptomatology contemplated as total occupational and social impairment.  By contrast, the remaining evidence shows a somewhat lower degree of social and occupational impairment.  

Regarding social impairment, the report of VA examination in March 2009 reveals that the Veteran described himself as emotionally connected to his four children and saw them and spoke to them frequently.  The Veteran described irritability and anger at home and at work, but had done no damage to property or person.  He described not wanting to sit in the middle of a room, preferring to have his back to the wall.  He does not like to shop because of crowds.  Hygiene was clean; grooming was neat.  He was alert and oriented to person, place, and time.  Speech was of normal rate, rhythm, tone, and volume.  Associations were logical; stream of thought was unremarkable for being circumstantial or tangential.  He had no suicidal intent or homicidal ideation.  Memory was grossly intact.  There was found to be no danger of his hurting himself or others at time of examination.  The GAF assigned was 60 overall, 61 for just PTSD, with exclusion of childhood problems.  

The report of VA examination in March 2010 reveals that, while the Veteran reported no friendships outside the family, and he does not like to be around people, he also reported that he occasionally goes target shooting with a couple guys.  He was found to be clean, neatly groomed, and appropriately dressed.  His speech was hesitant and slow, but coherent.  Orientation was intact to person, time, and place.  There were no delusions.  The Veteran could understand the outcome of his behavior.  He showed good impulse control.  Remote, recent, and immediate memory were normal.  The examiner assigned a GAF score of 65.  

The report of VA examination in July 2011 reveals the Veteran's account of a strained relationship with his wife, although his relationship with his children was good.  The Veteran reported that he had two friends, and that it is really hard to get to know people.  Orientation was intact to person, place, and time.  There were no delusions or hallucinations.  He could understand the outcome of his behavior, and could understand that he has a problem.  There was no inappropriate behavior and no homicidal thoughts.  The Veteran showed fair impulse control, and there were no episodes of violence.  The Veteran was able to maintain minimum personal hygiene.  Remote memory was normal; recent memory was mildly impaired; and immediate memory was mildly impaired.  A GAF score of 50 was assigned

The Board acknowledges that a note from a December 2010 VA physician includes the opinion that the Veteran is 100 percent disabled at this time and is not able to perform work of any kind due to a medical condition; however, the specific medical condition or conditions are not provided.  The Board notes that the Veteran has numerous medical conditions that contribute to some extent to his overall disability.  Some are service connected and some are not service connected.  The December 2010 opinion is not probative of entitlement to a 100 percent rating for PTSD, as it does not mention PTSD or imply that the Veteran's PTSD results in total occupational and social impairment.  

In determining that a 100 percent disability rating is not warranted, the Board relies on the Veteran's own description of his symptoms and on the medical evidence of record.  As to the former, the Veteran does not appear to endorse symptoms of the overall severity required for a 100 percent rating.  As discussed above, the Veteran retains at least some ability to maintain and establish social relationships.  

In denying a 100 percent rating, the Board also places great weight on the evaluations of the trained psychiatrists who have interviewed the Veteran.  The GAF scores assigned have ranged from 50 to 65, which as discussed above, are generally consistent with mild to serious symptoms, but which do not suggest total occupational and social impairment.  These GAF scores appear to be based on the Veteran's reported symptomatology.  

For these reasons, the Board finds that, while the evidence supports an increased rating of 70 percent for the entire period on appeal, the weight of the evidence is against a finding of an initial rating in excess of 70 percent for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim; hence, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App.589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App.337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App.242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected diabetes mellitus.  The criteria specifically provide for ratings based on the requirement of insulin, regulation of diet, and regulation of activities.  The criteria also contemplate the Veteran's symptoms of nephropathy and contemplate hypertension as related disorder, not separately compensable.  Such factors are explicitly part of the schedular rating criteria.  

Regarding hearing loss, the Board recognizes and has considered the complaints of decreased auditory acuity and difficulty understanding speech.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of suicidal ideation, irritability, social withdrawal, depressed mood, anxiety, chronic sleep impairment, and memory loss are specifically included in the rating schedule, and the assigned 70 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria (which incorporate the DSM-IV criteria).  38 C.F.R. § 4.125.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, diabetes mellitus, and hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for squamous-cell carcinoma of the left foot is denied.

A disability rating for diabetes mellitus in excess of 20 percent is denied. 

A separate rating of 10 percent, but not higher, for nephropathy associated with diabetes mellitus is granted.  

An initial rating for bilateral hearing loss in excess of zero percent is denied. 

For the entire initial rating period, a 70 percent rating, but not higher, for PTSD is granted.  


REMAND

The Board has granted a higher 70 percent rating for PTSD, and has granted a separate compensable rating of 10 percent for nephropathy associated with diabetes mellitus.  Accordingly, adjudication of the TDIU issue must be deferred pending RO action to implement the Board's decision and to readjudicate the TDIU issue in light of the higher schedular combined rating.

Accordingly, the issue of TDIU entitlement is REMANDED for the following action:

Implement the Board's decision to grant a 70 percent disability rating for service-connected PTSD.   

Implement the Board's decision to grant a separate 10 percent rating for nephropathy associated with diabetes mellitus.  

Then, readjudicate the issue of TDIU.  If the TDIU sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App.369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


